Becewoeth, Judge:
The merchandise involved in these cases consists of headlights, taillights, fog lights, and Other lighting equipment for motor vehicles, imported from Japan and entered at the port of San Francisco during 1964. It was assessed with duty at 19 per centum ad valorem under item 653.40 of the Tariff Schedules of the United States, and is now claimed to be dutiable at 8.5 per centum ad valorem under item 683.65 of said Tariff Schedules, as amended.
These cases have been submitted on a stipulation of counsel for the respective parties reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. _ That the merchandise marked “A” and -initialed JM (Import Specialist’s Initials) by Import Specialist James Manning (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated ion Schedule “A” attached hereto and made a part hereof, *163and assessed with duty at the rate of 19% ad valorem under Item 653.40, TSUS, consists of headlights, taillights, fog lights and other lighting equipment for motor vehicles.
2. That said merchandise was entered after August 31, 1963 and before December 7,1965.
3. That said protests were filed under 'Sec. 514 of the Tariff Act of 1930, within 60 days after liquidation of the entries, and were pending for decision by this Court on December 7, 1965, the effective date of Public Law 89-241, approved October 7,1965.
4. That within 120 days after the enactment of said Public Law 89-241, requests were filed with the District Director of Customs at the port of entry for reliquidation of said entries, and assessment of duty on such merchandise at the rate of 8.5% ad valorem under Item 683.65, by virtue of Sec. 36 (h) of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, the same being limited to the merchandise marked “A” as aforesaid.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices accompanying the entries covered by the protests enumerated on schedule “A,” attached hereto and made a part hereof, is subject to duty at 8.5 per centum ad valorem under item 683.65 of the Tariff Schedules of the United States, as amended by section 36 (h) of the Tariff Schedules Technical Amendments Act of 1965, as electric lighting equipment designed for motor vehicles.
To that extent the protests are sustained. In all other respects, they are overruled. Judgment will be entered accordingly.